Citation Nr: 1045794	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  05-41 776	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
residuals of an injury to the left eye.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to August 
1973.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from March and August 2005 rating decisions, in which the 
Veteran was granted service connection for a residuals of a left 
eye injury and assigned an initial 10 percent disability rating 
and was denied entitlement to a TDIU.  The Veteran perfected 
appeals to both the initial disability rating assigned and to the 
denial of a TDIU.

The Veteran testified during a Travel Board hearing in June 2006 
before the undersigned Veterans Law Judge; a copy of the hearing 
is in the record.

In a November 2007 decision, the Board denied both claims.  The 
Veteran appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court).  A single-judge March 
2010 Memorandum Decision, vacated the Board's November 2007 
decision and remanded the case to the Board for action consistent 
with the Court's decision, noting that the decision did not 
appear to include a discussion of the evidence submitted by the 
Veteran during the June 2006 Board hearing. 

In his December 2005 substantive appeal, during the Travel 
Board hearing and in an April 2010 statement, the Veteran 
claimed that the injury to his left eye caused his current 
vision problems and was the direct cause of additional 
disorders of the cranium, brain, left ear, left nose, 
heart, esophagus, and jaw (mouth and teeth) as the bony 
muscles have been affected.  The issues of secondary 
service connection for additional residual disabilities to 
the cranium, brain, left ear, left nose, heart, esophagus, 
and jaw (mouth and teeth) have been raised by the record, 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them and they are referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the claim file reveals that the case must be remanded 
for additional development and to ensure due process is met.

Since the case was remanded by the Court, the Veteran has 
submitted additional statements and more recent medical records, 
without waiving initial AOJ review.  Thus, under the provisions 
of 38 C.F.R. § 20.1304 (2010), the case must be remanded for 
issuance of a supplemental statement of the case (SSOC), to 
include consideration of the additional evidence provided by the 
Veteran at the time of the June 2006 Travel Board hearing 
referred to in the Court's decision and since.  38 C.F.R. § 19.31 
(2010).

During the Travel Board hearing, the Veteran testified that his 
eye was injured aboard the USS Independence; that his eye orbit 
was broken in several places, even though neither the medical 
reports nor the Navy doctor told him that it was broken; and that 
the Navy doctor told him that it would heal and would be normal.  
However, after his injury in service it was not normal and that, 
at the time of his discharge examination in 1973, there was 
middle range hearing that was totally lost or zero calibrated by 
audiogram.  Between 1973 and 1987, the density around his eye 
increased and the lid began twitching.  The fracture to the left 
eye orbit has pushed the muscle and tissue back into the brain 
and also brain injury has occurred.  As a result, the Veteran 
claimed that the injury to his left eye has caused his current 
vision problems and was the direct cause of left ear, left nose 
and jaw disorders as the bony muscles have been affected.  These 
additional residuals have resulted in the collapse of the left 
side of his mouth, causing problems with speaking and other 
problems with saliva and biting his tongue and the side of his 
mouth and also interfering with his respiration.  In fact, the 
Veteran maintained that photographs of his tongue show bite marks 
due to misalignment of his teeth as a result of his left eye 
injury and that he wears an eye patch to hold everything intact 
and to stop the cold air from causing contractive arterial 
problems.  Prior to being hit by a tractor trailer in February 
1987, after which he was fired, the Veteran worked as a district 
sales manager and then as a store manager in retail show stores.  
When he applied for jobs, the Veteran admitted that no one made 
reference to his service-connected left eye disability.  He was 
granted Social Security disability benefits effective from 1990.

Here, service treatment records show that, in July 1983, the 
Veteran was treated for a history of trauma to the left zygoma 
and complaints of zygoma pain of four hours and nausea of two 
hours duration.  On examination, contusions over the brow and 
nose were found.  Pupils were equal, round, and reactive to 
light.  There was no clinical evidence of fracture, which was 
confirmed by x-rays, although inferior right orbital rim was 
questionable.  There was no notation about loss of consciousness.  
The diagnosis was contusions and Darvon was prescribed for pain.  
Four days after the altercation, the Veteran was interviewed and 
indicated that the other man, a black, had provoked the fight.  
However, the Veteran's personal history revealed that, prior to 
his enlistment, his younger brothers had had some troubles with 
blacks on the streets and that, on one occasion, he was attacked 
while walking with his wife.  At boot camp, he had problems with 
adjustment to military routine and being away from his wife.  On 
board ship, the Veteran continued to have trouble getting use to 
military routine and being away from home.  He had felt very 
uncomfortable around blacks, particularly since the fight.  On 
mental status examination, he presented as an indecisive person 
who was depressed and felt that he could not handle his current 
situation.  His paranoid fears of trouble with blacks and being 
singled out were still prominent, adding to an already unbearable 
stress load.  He was diagnosed with inadequate personality, 
existing prior to entrance into service, and recommended for 
discharge as unsuitable for further service.  Two weeks after the 
fight, a yellowish stain was noted on the Veteran's cheek.  His 
August 1973 discharge examination report revealed that 20/20 
vision in both eyes and normal clinical findings for the head, 
face, neck, scalp, nose, sinuses, mouth, ears and drums, eyes, 
pupils, ocular motility, lungs and chest, and heart.  The 
notations under dental defects and diseases were: "Class - 1, 
Type - 3, Qual."  

A June 1990 computed tomography (CT) of the skull revealed no 
fracture or other significant intracranial abnormality.  Post-
service private medical records reflect that the Veteran was 
involved in motor vehicle accidents (MVAs) in February 1987, in 
1988, and in April 1989.  During a February 1993 private 
neurology consultation, the Veteran reported that he was in good 
health until 1987, when he was involved in an MVA.  He was hit 
from the left side by a semi-truck, did not lose consciousness, 
did not have any fractures, and was not hospitalized.  This 
consultation showed complaints of intermittent pain in the face.  
In June 1995, the Veteran complained of difficulty with the left 
eye, head fluid fullness and facial bone shift and throbbing, 
irregular breathing, left lung vibration, tongue and palate 
numbness, and artery tightening and numbness over the whole left 
side of chest and scapula.  A July 1995 VA examination report 
shows that x-rays of the left eye orbit were negative, while 
chest x-rays revealed a 5 mm. nodule on the left.  The diagnosis 
was history of probable "Blow-out" facture of the left orbit, 
resolved, no sequela.  

When making disability evaluations, the Veteran's entire history 
is to be considered.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where the question for 
consideration is the propriety of the initial rating assigned, 
evaluation of the medical evidence since the effective date of 
the grant of service connection to consider the appropriateness 
of "staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is required.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's initial 10 percent disability rating was assigned 
back to the date of receipt of his claim, in March 1995.  In this 
regard, the Board notes that the criteria for rating diseases of 
the eye were revised, effective December 10, 2008, for claims 
filed on or after that date.  See 73 Fed. Reg. 66,550 (Nov. 10, 
2008).  Therefore, the Veteran's residuals of an eye injury 
should be rated according to 38 C.F.R. §§ 4.75, 4.76, 4.76a, 
4.77, 4.80, 4.83, 4.83a, 4.84, and 4.84a, Diagnostic Code 6009, 
pertaining to rating of one eye and to rating an unhealed injury 
of the eye, effective prior to December 10, 2008.  Such are to be 
rated for impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, with a minimum 10 percent 
rating.  Although the more recent VA treatment records contain 
several VA outpatient eye examinations, the last VA eye 
examination prior to the Court's remand was performed in June 
2004.  No VA compensation eye examination has been performed 
since that time.  Therefore, on remand, the Board finds that the 
Veteran should be scheduled for a VA eye examination to ascertain 
the nature and severity of his service-connected left eye 
disability.  In light of the Veteran's allegations, the examiner 
should discuss whether there are other residuals related to the 
in-service injury to the left eye found on examination and 
whether his left eye disability alone makes him unemployable.  
The possibility of assigning staged ratings and whether referral 
for an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b) is warranted should also be considered on remand.

A TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of a single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and there 
is sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.34l, 4.16(a) (2010).  In exceptional circumstances, where a 
veteran does not meet the aforementioned percentage requirements, 
a total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b) (2010).  In determining 
whether the Veteran is entitled to a TDIU, neither his 
nonservice-connected disabilities nor his age may be considered.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the Veteran does not meet the objective, minimum 
percentage requirements, set forth in 38 C.F.R. § 4.16(a), for 
consideration of a TDIU, as he is only service connected for 
residuals of a left eye injury, currently rated as 10 percent 
disabling.  

As noted above, the Veteran claims that he suffers from 
additional disorders secondary to the in-service injury to his 
left eye.  Indeed, the Board observes that, if service connection 
were established, depending on the evaluation assigned, the 
Veteran's then service-connected disabilities might satisfy the 
schedular criteria set forth in 38 C.F.R. § 4.16(a).  The Board 
finds that the Veteran's service connection claims are 
inextricably intertwined with his increased rating and TDIU 
claims and that they must be considered together.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied together 
that a final Board decision cannot be rendered until both are 
adjudicated).  As such, it follows that Board resolution of the 
claims on appeal, at this juncture, would be premature pending 
additional development.

If, and only if, service connection for any additional disability 
is found to be warranted should another VA examination, in 
addition to an eye examination, be necessary to adjudicate the 
TDIU claim on appeal.  In this regard, the Board notes that the 
examination report must contain a medical opinion addressing 
whether it is at least as likely as not that his service-
connected disabilities either alone, or together, render him 
unable to secure or follow a substantially gainful occupation On 
remand, if the Veteran's service-connected disability(ies) do not 
meet the schedular criteria under 38 C.F.R. § 4.16(a), VA must 
consider whether referral for an extraschedular TDIU under the 
provisions of 38 C.F.R. § 4.16(b) is warranted.

Prior to arranging for the Veteran to undergo further VA 
examination, the Board points out that he has received medical 
treatment at the Iron Mountain, Michigan and Milwaukee, Wisconsin 
VA Medical Centers (VAMCs).  Treatment records from the Iron 
Mountain VAMC dated up to March 16, 2005 and from September 28, 
2007 to June 23, 2009 and from the Milwaukee VAMC dated in 
January 2005 and from May 12, 2009 to August 17, 2009 have been 
associated with the record.  Where VA has constructive and actual 
knowledge of the availability of pertinent service department 
medical records, an attempt to obtain those reports must be made.  
See, e.g., Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, 
a remand is necessary to obtain outstanding service department 
medical records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
from the Iron Mountain VAMC between March 16, 
2005 and September 28, 2007, and since June 
23, 2009 and from the Milwaukee VAMC between 
January 2005 and May 12, 2009, and since 
August 17, 2009.  All records and/or 
responses received should be associated with 
the claims file.

2.  Send to the Veteran and his 
representative, a letter requesting that the 
Veteran provide information, and, if 
necessary, authorization, to enable VA to 
obtain any additional evidence pertinent to 
his higher rating and TDIU claims.  
Specifically request that the Veteran 
complete authorization for release of any 
identified private treatment records not 
already associated with the claims file.  
Then, assist the Veteran in obtaining any 
additional evidence identified following the 
current procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received should 
be associated with the claims file.  If any 
records sought are not obtained, notify the 
Veteran and his representative of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

3.  After completion of 1 and 2 above, 
schedule the Veteran for a VA examination 
with an optometrist or ophthalmologist to 
ascertain the nature and severity of the 
residuals of his left eye injury.  The 
Veteran's claim file and a copy of this 
remand should be made available to the 
examiner for review and the examiner should 
indicate in the examination report that such 
review was accomplished.  All necessary 
studies and tests must be conducted and the 
results reported in detail.  The examiner 
should describe in detail all current 
symptoms of the Veteran's left eye 
disability, to include impairment of visual 
acuity or field loss, pain, rest 
requirements, and/or episodic incapacity of 
the eye.  Corrected and uncorrected central 
visual acuity for distance and near should be 
measured for both eyes based on the Snellen's 
test type or equivalent.  If the Veteran is 
blind in either eye, the examiner should so 
state.  The examiner should discuss whether 
there are other residuals related to the in-
service injury to the Veteran's left eye 
found on examination.  In particular, the 
examiner should indicate whether the in-
service left eye injury has caused additional 
disorders of the cranium, brain, left ear, 
left nose, heart, esophagus, and/or jaw 
(mouth and teeth).  Thereafter, the examiner 
should opine as to whether, without regard to 
the Veteran's age or the impact of any 
nonservice-connected disabilities, it is at 
least as likely as not (50 percent or greater 
probability) that the Veteran's service-
connected left eye disability alone renders 
him unable to secure or follow a 
substantially gainful occupation.

All clinical findings should be described in 
detail and the rationale for any opinion 
expressed or conclusion reached should be 
provided in a printed report. 

4.  After completion of 1, 2 and 3 above, and 
any additional notification and development 
deemed warranted, adjudicate the Veteran's 
service-connection claims referred to in the 
Introduction.

5.  If, and only if, service connection for 
any additional disability is found to be 
warranted should another VA examination 
scheduled to ascertain whether a TDIU is 
warranted.  The Veteran's claim file and a 
copy of this remand should be made available 
to the examiner for review and the examiner 
should indicate in the examination report 
that such review was accomplished.  All 
necessary studies and tests must be conducted 
and the results reported in detail.  The 
examiner should fully describe all symptoms 
and manifestations of all of the Veteran's 
newly service-connected disabilities.  
Thereafter, the examiner should opine as to 
whether, without regard to the Veteran's age 
or the impact of any nonservice-connected 
disabilities, it is at least as likely as not 
(50 percent or greater probability) that the 
Veteran's service-connected left eye alone, 
or together with his other newly service-
connected disabilities, renders him unable to 
secure or follow a substantially gainful 
occupation.

All clinical findings should be described in 
detail and the rationale for any opinion 
expressed or conclusion reached should be 
provided in a printed report. 
 
6.  After completing the requested actions, 
and any additional notification and 
development deemed warranted, readjudicate 
the Veteran's claims for a higher initial 
rating and for a TDIU.  The VA should 
document its consideration of whether: (1) 
"staged rating," pursuant to the Fenderson 
decision, cited to above, (2) referral for an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b) and (3) referral for an 
extraschedular TDIU under 38 C.F.R. § 
4.16(b), cited to above, are warranted.  If 
any benefit sought on appeal is not granted 
to the Veteran's satisfaction, he and his 
representative should be furnished an SSOC, 
and afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



